Case 2:19-cv-14515-BRM-JAD Document 27 Filed 09/19/19 Page 1 of 1 PagelD: 1220

ANTONELLI KANTOR pc.

 

 

ATTORNEYS AT LAW
DANIEL ANTONELLI* 1000 STUYVESANT AVE
PARTNER
SUITE #1
ARRID H. TOR*
an TOR UNION, NJ 07083
YULIEIKA TAMAYO* Main: (908) 623-3676
PARTNER Fax: (908) 866-0336
www.aknjlaw.com
DEBRA M. MCGARVEY*
ASSOCIATE
CHARLES R. G. SIMMONS * ,
ASSOCIATE WRITER’S CONTACT:
JAMES J. CRUDELE Direct: 908-623-3673
Assocuste Email: dantonelli@aknjlaw.com
KYLE A. FISHER
ASSOCIATE
DANIEL H. KLINE
ASSOCIATE
VIVIAN LEKKAS*

OF COUNSEL

“ADMITTED NJ & NY

September 19, 2019
Via ECF

Hon. Brian R. Martinotti, U.S.D.J.
United States District Court — District of New Jersey
Martin Luther King, Jr. Courthouse
50 Walnut Street
Newark, NJ 07102
RE: 431 E Palisades Avenue Real Estate, LLC v. City of Englewood, et al.
Docket No.: 2:19-ev-14515-BRM-JAD
Dear Judge Martinotti:

As Your Honor is aware, our firm represents Defendants, City of Englewood and City Council
of Englewood (collectively “Defendants”), in the above-referenced matter. As per Your Honor’s request,
we have discussed the potential for settlement negotiations and/or mediation with the City’s attorney.
While we believe that the only potential for resolution of this matter must include an application before
the Zoning Board of Adjustment, we cannot make such a determination for the City Council. To that
end, the City Council will discuss this issue at its next meeting, which is to occur on October 7, 2019.
We can report back to you at that time. We thank the Court for its continued attention to this matter,

 

Respectfully submitted,
/s/ Daniel Antonelli
Daniel Antonelli
DA/vl
Encls.

ce: All Counsel of Record (via ECF )
